Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2016

                                   No. 04-16-00212-CR

                                    Richard VARGAS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                    From the 20th District Court, Milam County, Texas
                                Trial Court No. CR24573
                    The Honorable John Youngblood, Judge Presiding


                                      ORDER

      Appellee’s motion for extension of time to file brief is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court